DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on October 12, 2022 has been fully considered. The amendment to instant claim 1 and addition of new claims 11-17 are acknowledged. Specifically, claim 1 has been amended to include limitations of 
A composition comprising: (A) from 95 wt% to 99 wt% of an ethylene/alpha-olefin/diene interpolymer, the ethylene/alpha-olefin/diene interpolymer comprising from 60 wt% to 80 wt% of ethylene, based on the total weight of the ethylene/alpha-olefin/diene interpolymer; (B) from 0.5 wt% to 1.50 wt% of a peroxide comprising at least one -0-0- peroxide bond; (C) from 0.25 wt% to 2.0 wt% of a bis-TEMPO compound having the Structure I, based on the total weight of the composition.
These limitations were not previously presented and were taken from instant specification (p. 9, lines 20-27; p. 13, line 30-p. 14, line 5; p. 15, lines 10-15 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaughary et al (US 2007/0173613) in view of LiPiShan et al (US 2015/0274867), as evidenced by Bis-(1-oxyl- 2,2,6,6-tetramethyl piperidine-4-yl)sebacate flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

4. Chaughary et al discloses a cross-linkable composition comprising:
A) a free-radical cross-linkable polymer, specifically ethylene/propylene/diene monomers (EPDM) ([0054], [0064]);
B) 0.5-10%wt of a free-radical inducing species ([0051]), specifically a peroxide, such as 2,5-bis (ter-butylperoxy)-2,5-dimethyl-3-hexyne (Mw of 286.41) ([0070]; [0071]);
C) 0.5-10%wt ([0048]) a free-radical trapping species, specifically bis-TEMPO, i.e.
Bis-(1-oxyl- 2,2,6,6-tetramethyl piperidine-4-yl) sebacate ([0047]).
The exemplified cross-linkable polymers (i.e. polypropylene elastomer and low density polyethylene) are used in amount of 95-97.2%wt (Table III) and 95.5-99%wt (Table VII).
5.  Though Chaughary et al does not exemplify the EPDM as the component A), based on the teachings of Chaughary et al that cross-linkable polymers may include EPDM, it would have been obvious to a one of ordinary skill in the art to choose and use EPDM in amount of 95-99%wt as the free-radical cross-linkable polymer/component A) as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

6.  As evidenced by Bis-(1-oxyl- 2,2,6,6-tetramethyl piperidine-4-yl)sebacate flyer, bis TEMPO is having structure of the Formula I below and Mw of 510.72 (as to instant claims 3-6):


    PNG
    media_image1.png
    116
    303
    media_image1.png
    Greyscale
 Formula I
7.  The ratio between the free radical inducing species (i.e. peroxide) and the free radical trapping species (i.e. bis-TEMPO) is 20:1 to 1: 1 ([0049]). 
Bis-TEMPO has Mw 510.72 and 2,5-bis (ter-butylperoxy)-2,5-dimethyl-3-hexyne has Mw 286.41.
Given the weight ratio of the free radical inducing species (i.e. peroxide) and the free radical trapping species (i.e. bis-TEMPO) is 1:1, i.e. 1 g of peroxide per 1 g of bis-TEMPO,
using the formula for calculation of molar ratio of nitroxide groups to peroxide groups as cited on p. 30, lines 5-15 of instant specification and presented below:

    PNG
    media_image2.png
    72
    351
    media_image2.png
    Greyscale

the molar ratio for 1g bis-TEMPO (Mw 510.72) and 1 g of Luperox 130 2,5-bis (ter-butylperoxy)-2,5-dimethyl-3-hexyne peroxide (Mw 286.41) ([0127]) will be:
     
  [1 x (1/510.72) x2]/ [1 x (1/286.41) x 2)] = 0.0039/0.007 = 0.56 
(as to instant claims 1, 7, 14).

8.  The molar ratio for the 6 g bis-TEMPO (Mw 510.72) and 4 g of Luperox 130 2,5-bis (ter-butylperoxy)-2,5-dimethyl-3-hexyne peroxide (Mw 286.41)  (Table VI) will be:
    
   [6 x (1/510.72) x2]/ [4 x (1/286.41) x 2)] = 0.023/0.028 = 0.82 (as to instant claims 1   
       and 7).

9.  Further cited is a cross-linked polymer comprising said cross-linkable composition ([0079], as to instant claim 8) and articles of manufacture produced from the composition, including shoe soles, gaskets, profilers ([0088], as to instant claims 9-10).

10.  Though Chaughary et al does not explicitly recite the cross-linked composition being formed by thermally treating the composition at a temperature of 50-150ºC, said limitation is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985). 

11.  Chaughary et al does not explicitly recite the used ethylene-propylene-diene polymer (EPDM) comprising 60-80%wt ethylene, the diene being 5-ethylidene-2-norbornene present in amount of 3-7%wt, and Mooney viscosity of said EPDM.

12. However, LiPiShan et al discloses  compositions comprising ethylene-alpha olefin-diene terpolymers, used for producing crosslinked/vulcanized rubbers using peroxides ([0085]), wherein the ethylene-alpha olefin-diene terpolymer is ethylene/propylene/5-ethylidene-2-norbornene terpolymer comprising 60-80%wt ethylene [0057], ([0025]), 5-7%wt of 5-ethylidene-2-norbornene as the diene ([0050], [0026]), and Mooney viscosity of greater than 15, or greater than 20 ([0028], as to instant claims 11-13), wherein the EPDM compositions are used for making gaskets and footwear ([0103]).

13. As to instant claim 8, cross-linking is conducted at a typical temperature of 250-440F ([0087]), i.e. 121-226ºC.

14. Since both Chaughary et al and LiPiShan et al are related to cross-linkable compositions comprising ethylene-propylene-diene terpolymers and peroxide cross-linking agents, used for making cross-linked articles including gaskets and footwear, and thereby belong to the same field of endeavor, wherein LiPiShan et al  discloses the use of ethylene/propylene/5-ethylidene-2-norbornene terpolymer comprising 60-80%wt ethylene units and 5-7%wt of 5-ethylidene-2-norbornene units, wherein said terpolymers provide improved mixing and processability,  improved mechanical properties and improved product consistency ([0005]), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of LiPiShan et al and Chaughary et al, and use, at least partially, or obvious to try to use the ethylene/propylene/5-ethylidene-2-norbornene terpolymer comprising 60-80%wt of ethylene and 5-7%wt of 5-ethylidene-2-norbornene of LiPiShan et al  as the EPDM/component A) in the composition of Chaughary et al, so to further improve mixing and processability,  improve mechanical properties and product consistency of the composition and articles of Chaughary et al  as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
15.  All ranges in the composition of Chaughary et al  in view of LiPiShan et al    are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

16. Since the composition and article of 	Chaughary et al  in view of LiPiShan et al   are substantially the same as those claimed in instant invention, and produced by substantially the same process including thermally treating at a temperature of 250F (121ºC), therefore, the composition and articles of Chaughary et al  in view of LiPiShan et al  would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 15-17). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
17.    Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaughary et al (US 2007/0173613) LiPiShan et al (US 2015/0274867), as evidenced by Bis-(1-oxyl- 2,2,6,6-tetramethyl piperidine-4-yl)sebacate flyer, in further view of Esseghir et al (US 7,465,769).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

18. The discussion with respect to Chaughary et al (US 2007/0173613) in view of LiPiShan et al (US 2015/0274867), set forth in paragraphs 3-16 above, is incorporated here by reference.

19. Though Chaughary et al in view of LiPiShan et al do not explicitly recite the cross-linkable polymer being EPDM, used in amount of 95-99%wt, and the cross-linked composition being formed by thermally treating the composition at a temperature of 50-150ºC,
Esseghir et al discloses a cross-linkable composition and a cross-linked composition based on combination of 98.31-98.68%wt of EPDM copolymer, specifically EPDM comprising 70.5%wt of ethylene and having Mooney viscosity of 18 (col. 7, lines 25-29), peroxide and TEMPO (col. 2, lines 40-55; col. 7, lines 25-30), wherein the cross-linking is cited to take place usually at a temperature of about 100ºC to about 200ºC (col. 7, lines 7-10).

20. Since Chaughary et al in view of LiPiShan et al and Esseghir et al  are related to cross-linkable and cross-linked compositions based on combination of elastomers, such as ethylene-propylene-5-ethylidene-2-norbornenes having Mooney viscosity of more than 15, peroxide and TEMPO, and thereby belong to the same field of endeavor, wherein Esseghir et al  teaches the ethylene-propylene-5-ethylidene-2-norbornenes being used in amount of 98.31-98.68%wt and cross-linking of said composition typically taking place at a temperature including about 100ºC, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Esseghir et al  and Chaughary et al in view of LiPiShan et al, and to choose and use EPDM copolymer in amount of as high as 98.31%wt as the component A) in the composition of Chaughary et al in view of LiPiShan et al and to conduct cross-linking of the composition of  Chaughary et al in view of LiPiShan et al at a temperature of about 100ºC, as taught by Esseghir et al  as well, since such compositions are cited as being typically cured as said temperatures, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21. Since the composition and article of 	Chaughary et al  in view of LiPiShan et al  and Esseghir et al  are substantially the same as those claimed in instant invention, and produced by substantially the same process including thermally treating at a temperature of 250F (121ºC) or about 100ºC, therefore, the composition and articles of Chaughary et al  in view of LiPiShan et al  and Esseghir et al  would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 15-17). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
22.  Applicant's arguments filed on October 12, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

23. With respect to Applicant’s arguments regarding unexpected results of instant invention, it is noted that the examples of instant specification are based on a single commercial EPDM NORDEL IP 4725, a single peroxide LUPEROX 101, and bi-TEMPO, all used in specific amounts; wherein the scope of the instant claim 1 is significantly broader with respect to the used components and their used amounts. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764